CONFORMED COPY
SUN-TIMES MEDIA GROUP, INC.
KEY EMPLOYEE SEVERANCE PROGRAM
PARTICIPATION AGREEMENT
     THIS AGREEMENT is entered into as of November 26, 2008 (the “Effective
Date”) by and between David C. Martin, an individual residing in the State of
Illinois (“Participant”) and Sun-Times Media Group, Inc., a corporation
incorporated under the laws of the State of Delaware (“STMG”).
RECITALS
     Participant provides services to Sun-Times Media Group, Inc. (the
“Company”). Participant has been selected to participate in the STMG Key
Employee Severance Program (“KESP”) by the Compensation Committee of the STMG
Board of Directors, by the full Board, or by the Chief Executive Officer of
STMG. The KESP has been designed to govern the benefits to be enjoyed by
Participant upon the termination of Participant’s employment by the Company
under certain circumstances defined more particularly herein and accelerated
vesting of equity awards upon certain corporate transactions involving STMG
and/or the subsidiaries of STMG. A condition of participation in the KESP is the
execution by Participant of a participation agreement in a form prescribed by
STMG.
     THEREFORE, it is hereby agreed as follows:
     1. Termination.
          (a) Nothing in this Agreement shall limit or restrict the ability of
the Company to terminate the employment of Participant, and no contract of
employment is intended or created hereby or by Participant’s participation in
the Program. The employment of Participant may be terminated in any of the
following ways: (i) as a result of death or permanent disability of the
Participant; (ii) by the Company for Cause (as defined herein), (iii) by the
Participant other than for Good Reason (as defined herein), (iv) by the Company
other than for Cause or as a result of death or permanent disability (a “Company
Termination”), or (v) by the Participant for Good Reason (as defined herein) (a
“Good Reason Termination”). The Severance Benefits provided for in this
Agreement shall be made to Participant only in the event of a Company
Termination or a Good Reason Termination.
          (b) In the event of a Company Termination or a Good Reason
Termination, the terminating party shall be required to provide the other party
with not less than fourteen (14) calendar days’ advance written notice of
termination. The Company shall have the right, in its sole discretion, to
require the Participant to remain employed by the Company for a period of up to
thirty (30) days following notice of

 



--------------------------------------------------------------------------------



 



termination by either party, as a condition to Participant’s receipt of the
Severance Benefits provided hereunder.
     2. Payments and Benefits Upon Termination.
          (a) Severance Benefits. In the event of a Company Termination or a
Good Reason Termination, the Participant shall receive the following:
               (i) A lump sum payment (payable within ten (10) days of
termination or, if later, the day after expiration of the revocation period for
the release per Section 7) for any accrued, unused vacation time, reduced by all
applicable tax withholding requirements;
               (ii) A lump sum payment (payable within ten (10) days of
termination or, if later, the day after expiration of the revocation period for
the release per Section 7) equal to Participant’s then current target bonus
amount.
               (iii) For the one (1)-year period immediately following
Participant’s termination, continuation of Participant’s annual base salary in
effect on the date of termination (or, if the termination is related to a
material reduction in base salary per clause (i) of Section 4(b) below, then the
Participant’s annual base salary in effect immediately prior to such material
reduction) in the same manner that the Participant’s payroll is currently
handled, less all appropriate withholding amounts and deductions.
               (iv) For the one (1)-year period immediately following the date
of termination, continuation of all then-current welfare benefit programs in
which the Participant participates on the date of Participant’s termination of
employment, subject only to the Participant’s continued premium contributions at
the same level as on the date of termination. Such one (1)-year period shall run
concurrent with any applicable COBRA period. In the event that Participant is
precluded by the terms of such programs or by law from participation following
termination of employment, the Company shall provide an equivalent benefit in
the manner it deems appropriate, or, in place of providing such benefit, the
Company may make twelve (12) monthly cash payments to the Participant with each
such payment equal to 130% of the monthly cost to the Company if the Company
were providing such benefit to the Participant and the Participant’s employment
had not terminated (as determined in the Company’s discretion), less all
appropriate withholding amounts and deductions.
          (b) Exceptions to Receiving Severance Benefits Due to New Employment
or Offer of Employment. In the event of a Good Reason Termination based on a
Change in Control under Section 4(c)(iii) or (v) (roughly, a Business
Combination or an asset sale), Participant shall not be entitled to Severance
Benefits if:
               (i) In connection with such Change in Control, Participant is
offered a position substantially similar to Participant’s then-current position,
with such offer extended by the entity (or any of its affiliates) involved in
the Change

2



--------------------------------------------------------------------------------



 



in Control that is not STMG or a subsidiary of STMG (the “CIC Purchaser”),
regardless of whether or not Participant accepts the offer of employment with
the CIC Purchaser; or
               (ii) Participant is employed by the CIC Purchaser in any position
within one year following such Change in Control. If Participant has already
commenced receiving Severance Benefits at the time Participant commences
employment with the CIC Purchaser, all Severance Benefits, except as otherwise
required by applicable law, shall cease to be provided to Participant at such
time and STMG may require Participant to return some or all of the Severance
Benefits provided to Participant pursuant to Section 2(a)(ii).
     3. Single Trigger Accelerated Vesting. As of the date of a Vesting CIC
(regardless of whether or not Participant experiences a termination of
employment), all unexpired equity-based awards (i.e. stock options, restricted
stock awards, restricted stock unit awards, performance unit awards, etc.)
then-held by Participant shall be fully vested to Participant; provided,
however, that any equity-based award held by Participant which is deferred
compensation under Section 409A of the Internal Revenue Code and the final
Treasury Regulations thereunder (collectively, “Section 409A”), shall not be
subject to accelerated vesting pursuant to this Section 3 unless the original
terms of the equity-based award provide for such accelerated vesting. Any
accelerated vesting per this Section 3 is subject to the provision and
non-revocation of a release per Section 7.
     4. Definitions. As used in this Agreement, the following terms shall have
the meanings ascribed below:
          (a) “Cause” shall mean (i) Participant engaging in intentional and
willful misconduct, including a breach of the Participant’s duty of loyalty to
the Company, to the detriment of the Company, or (ii) Participant being
convicted of, or entering a plea of nolo contendere to, a crime involving fraud,
dishonesty or violence.
          (b) “Good Reason” shall mean the occurrence of a Change in Control
followed by Participant experiencing: (i) a material reduction in Participant’s
base salary, title, authority or responsibilities, (ii) Participant being
required to relocate more than fifty (50) road miles from the office where
Participant currently works, or (iii) the failure of the Company to obtain an
explicit undertaking from any successor to honor the terms of this Severance
Program. For a Good Reason Termination to be valid, the affected Participant
must give notice to the Company of the reasons giving rise to the Good Reason
and provide the Company ten (10) days to cure said Good Reason. In addition, the
Company must be notified of a Good Reason Termination within six (6) months of
the effective date of the action falling within the definitions set forth in
clauses (i), (ii) or (iii) of this Section 4(b) that give rise to the cause of
the Good Reason.
          (c) A “Change in Control” will be deemed to occur upon:
               (i) the members of the Board of Directors as of the Effective
Dates (collectively, “Incumbent Directors”) and any new directors whose election

3



--------------------------------------------------------------------------------



 



by the Board of Directors or nomination by the Board of Directors for election
by the Employer’s stockholders was approved by a vote of a least two-thirds
(2/3) of the directors then still in office who either are Incumbent Directors
or whose election or nomination for election was previously so approved (such
new directors being referred to as “Successor Incumbent Directors”) ceasing for
any reason to constitute at least a majority of the Board of Directors;
               (ii) the acquisition after the date of this Agreement by any
“person” (as defined in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) (excluding for this purpose, (i) STMG
or any subsidiary of STMG or (ii) any employee benefit plan of STMG or of any
subsidiary of STMG or any person or entity organized, appointed or established
by STMG or a subsidiary of STMG for or pursuant to the terms of any such plan
which acquires after the date of this Agreement beneficial ownership of voting
securities of STMG) of ownership of securities of STMG whereby such person
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly of securities of STMG representing more than fifty
percent (50%) of the combined voting power of STMG’s then outstanding
securities; provided, however, that no Change in Control will be deemed to have
occurred as a result of a change in ownership percentage resulting solely from
an acquisition of securities by STMG;
               (iii) the entry after the date of this Agreement into a plan or
agreement for a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of STMG (a “Business
Combination”), in each case, unless, following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of outstanding voting securities of STMG immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the entity resulting
from such Business Combination (including, without limitation, an entity which,
as a result of such transaction, owns STMG, or all or substantially all of
STMG’s assets, either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities of STMG;
               (iv) the acquisition after the date of this Agreement by any
“person” (as defined in Sections 13(d) and 14(d) of the Exchange Act) (excluding
for this purpose, (i) STMG or any subsidiary of STMG, or (ii) any employee
benefit plan of STMG or any subsidiary of STMG or any person or entity
organized, appointed or established by STMG or a subsidiary of STMG for or
pursuant to the terms of any such plan which acquires after the date of this
Agreement beneficial ownership of voting securities of the Company) of ownership
of securities of the Company whereby such person becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly of
securities of the Company representing more than fifty percent

4



--------------------------------------------------------------------------------



 



(50%) of the combined voting power of the Company’s then outstanding securities;
provided, however, that no Change in Control will be deemed to have occurred as
a result of a change in ownership percentage resulting solely from an
acquisition of securities by STMG or any subsidiary of STMG; or
               (v) the entry, after the date of this Agreement into a plan or
agreement for a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company (a “Company
Business Combination”), in each case, unless, following such Company Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Company Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the entity resulting from such Company Business
Combination (including, without limitation, an entity which, as a result of such
transaction, owns the Company, or all or substantially all of the Company’s
assets, either directly or through one or more subsidiaries) in substantially
the same proportions as their ownership, immediately prior to such Company
Business Combination, of the outstanding voting securities of the Company.
          (d) “Other Company” means any subsidiary or affiliate of STMG other
than the Company (as defined in the Recitals above).
          (e) “Severance Benefits” shall mean the payments and benefits set
forth in Section 2(a).
          (f) “Vesting CIC” shall mean:
               (i) any Change in Control (as defined above), regardless of
whether or not Participant experiences a termination of employment; or
               (ii) the occurrence of both (1) and (2) below:
                    (1) In connection with an event per Subsection
(2) immediately below (a “Subsection (2) Event”), Participant’s employment with
the Company terminates and Participant becomes employed by the Other Company
involved in the Subsection (2) Event, with such employment effective no later
than 30 days after the Subsection (2) Event; and
                    (2) either:
                         a. the acquisition after the date of this Agreement by
any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
(excluding for this purpose, (i) STMG or any subsidiary of STMG, or (ii) any
employee benefit plan of STMG or any subsidiary of STMG or any person or entity

5



--------------------------------------------------------------------------------



 



organized, appointed or established by STMG or any subsidiary of STMG for or
pursuant to the terms of any such plan which acquires after the date of this
Agreement beneficial ownership of voting securities of the applicable Other
Company) of ownership of securities of an Other Company whereby such person
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly of securities of such Other Company representing
more than fifty percent (50%) of the combined voting power of such Other
Company’s then outstanding securities; provided, however, that no Vesting CIC
will be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by STMG or any subsidiary of
STMG; or
      b. the entry after the date of this Agreement into a plan or agreement for
a reorganization, merger or consolidation, or sale or other disposition of all
or substantially all of the assets of an Other Company (an “Other Company
Business Combination”), in each case, unless, following such Other Company
Business Combination, all or substantially all of the individuals and entities
who were the beneficial owners of outstanding voting securities of such Other
Company immediately prior to such Other Company Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the entity resulting from such Other
Company Business Combination (including, without limitation, an entity which, as
a result of such transaction, owns such Other Company, or all or substantially
all of such Other Company’s assets, either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Other Company Business Combination, of the outstanding
voting securities of the Other Company.
     5. Information and Confidentiality. Participant agrees to hold in the
strictest confidence and not to disclose any of the terms hereof to any third
person, and to refrain from making any statements or representations to any
employee of the Company or any affiliate or subsidiary of STMG or to any of
their respective customers, suppliers, or competitors, or to the public at large
which might disparage or have a detrimental effect on STMG, the Company, or the
Company’s business, operations, public image, reputation or its relations with
advertisers, customers, suppliers, employees, lenders, competitors, or other
business associates; or which differ from the fact that Participant has
separated from the Company. STMG and the Company shall refrain from making any
statements or representations to any third party that may disparage
Participant’s personal or professional reputation or have a detrimental effect
on Participant’s future employment.

6



--------------------------------------------------------------------------------



 



     6. Return of Company Property. Upon Participant’s termination, Participant
will certify to the Company that all of the Company property in Participant’s
possession has been returned to the Company, including, but not limited to, all
access cards, facility keys, credit cards, automobiles, cell phones, personal
digital assistants (e.g., Blackberry, Palm Pilots), and/or computers. Any files,
correspondence or computer discs Participant may have relative to Company
business or containing Company information must also be returned on the date of
termination.
     7. Release.
         (a) For and in consideration of the Severance Benefits provided
hereunder, upon termination, Participant will execute and deliver to the Company
a full and complete release of liability of the Company, STMG, and any and all
of STMG’s subsidiaries and affiliates in substantially the form attached hereto
as Exhibit A. Receipt of Severance Benefits is contingent upon Participant’s
proper execution, delivery and non-revocation of such release.
         (b) For and in consideration of any accelerated vesting provided
hereunder, as soon as practicable after a Vesting CIC, Participant will execute
and deliver to the Company a full and complete release of liability of the
Company, STMG, and any and all of STMG’s subsidiaries and affiliates in
substantially the form attached hereto as Exhibit A. Receipt of any accelerated
vesting is contingent upon Participant’s proper execution, delivery and
non-revocation of such release.
     8. Acknowledgment; No Admission; Confidentiality.
         (a) Upon termination, Participant will represent and warrant to the
Company that: (i) he or she has no pending claims against the Company, STMG or
any of STMG’s subsidiaries or affiliates with any municipal, state, federal or
other governmental or non-governmental entity; and (ii) that Participant will
not file any claims with respect to any events occurring on or before the date
of termination. Participant will also acknowledge and agree that by entering
into this Agreement he or she may never make claim or demand upon or sue the
Company, STMG or any of STMG’s subsidiaries or affiliates for any reason
whatsoever relating to anything that has happened through the date hereof.
         (b) Both the Company and Participant acknowledge and agree that this
Agreement does not constitute, is not intended to be, and shall not be
construed, interpreted or treated in any respect as, an admission of liability
or wrongdoing by either party for any purpose whatsoever. Further, each of the
Company and Participant acknowledges and agrees that there has been no
determination that either party has violated any federal, state or local law,
statute, ordinance, guideline, regulation, order or common-law principle.
         (c) Each of the Company and Participant agrees that the terms of this
Agreement shall be strictly confidential. Participant further agrees that he or
she will not disclose the terms of or the amount paid under this Agreement to
any other person or

7



--------------------------------------------------------------------------------



 



entity, other than his or her immediate family, attorney, accountant and tax
preparer, unless required by law to do so or expressly authorized to do so in
writing by the Company.
     9. Arbitration of Disputes; Payment of Expenses.
         (a) Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration proceedings
conducted in accordance with the commercial rules of the American Arbitration
Association (the “AAA”) as then in effect. The arbitrator shall be selected by
joint agreement of the Company and Participant, but if such agreement is not
reached within seven (7) days of the date of the request for arbitration, the
selection shall be made by the AAA in accordance with its commercial rules.
Judgment upon any award rendered by the arbitrator may be entered in any court
having jurisdiction. The costs and expenses of the arbitrator and all costs and
expenses of experts, attorneys, witnesses and other parties reasonably incurred
by the prevailing party shall be borne by the party that does not prevail in
such arbitration or in any court proceeding relating to enforcement of this
Agreement.
         (b) The existence and execution of this Agreement shall not be
considered, and shall not be admissible in any proceeding, as an admission by
the Company of any liability, error, violation or omission. Participant
acknowledges that nothing contained in this Agreement or any other agreement or
instrument delivered by the Company to Participant shall constitute an admission
that the Company is in any way liable to Participant or has in any way violated
any law. Participant further acknowledges that no precedent, practice, policy or
usage shall be established by this Agreement or the Company’s offer of benefits
herein.
         (c) Each party will bear its own expenses incurred in the preparation,
review and approval of this Agreement, including, without limitation, legal,
accounting, tax advisory or other similar fees and expenses.
     10. Non-solicitation. For a period of one (1) year following Participant’s
termination of employment with the Company, Participant will not, directly or
indirectly, on behalf of Participant or any third party, solicit, induce or
attempt to solicit or induce any employee of any subsidiary or affiliate of STMG
(including the Company) to leave the employ of his or her employer. Participant
acknowledges that this non-solicitation agreement constitutes a material
inducement to STMG to enter into this Agreement, and any violation of this
provision by Participant will constitute a material breach of this Agreement.
     11. Governing Law. This Agreement shall be governed by Illinois law without
giving effect to choice of law principles that would direct the application of
the law of another jurisdiction.

8



--------------------------------------------------------------------------------



 



     12. Consideration and Revocation. Participant shall be afforded an
opportunity to consider and revoke his or her agreement to the terms set forth
herein as required by applicable statutes, rules and regulation in effect at the
time of termination.
     13. Cooperation. In consideration of the Severance Benefits and accelerated
vesting provided herein, Participant agrees that he or she will provide full
cooperation with the Company (i) in the resolution and investigation of all open
issues relating to the Company about which the Participant may have information,
including but not limited to pending and future legal matters, internal
investigations and the like, and (ii) in the execution of such further
documentation as is deemed reasonably necessary in the opinion of the Company to
effect Participant’s separation or in connection with issues described in clause
(i) of this Section 13.
     14. Term. This Agreement shall continue from the Effective Date until the
second (2nd) anniversary of the Effective Date and shall automatically renew for
successive one (1) year intervals thereafter unless STMG or the Company shall
have given at least one hundred eighty (180) days advance written notice to the
Participant of the cessation of such automatic renewal.
     15. Beneficiary. In the event of the Participant’s death, the Participant’s
beneficiaries shall be entitled to the payments and benefits that would
otherwise have been provided to the Participant (to the extent not yet then
provided) under this Agreement, excluding the provision of welfare benefits
(subject to normal COBRA continuation rights). The Participant shall be
entitled, to the extent permitted under any applicable law, to select and change
a beneficiary or beneficiaries to receive any payments or benefit payable
hereunder following the Participant’s death by giving the Company written notice
thereof. In the event there is no such named beneficiary, or no surviving named
beneficiary, such payments and benefits shall be paid to the Participant’s
surviving spouse, or, if there is no surviving spouse, to the Participant’s
estate.
     16. Section 409A.
         (a) This Agreement is intended to comply with the requirements of
Section 409A. To the extent that any provision in this Agreement is ambiguous as
to its compliance with Section 409A, the provision shall be read in such a
manner so that all payments hereunder shall comply with Section 409A. The
Company and STMG shall make reasonable best efforts to make all payments
hereunder in compliance with Section 409A and to minimize any adverse
consequences of any such payments to the Participant as a result of
Section 409A.
         (b) Notwithstanding anything in this Agreement to the contrary, if any
amount or benefit to be provided per this Agreement would constitute non-exempt
“deferred compensation” for purposes of Section 409A payable or distributable by
reason of the Participant’s separation from service during a period in which
such Participant is a Specified Employee (as defined below), then, subject to
any permissible acceleration of payment by the Company under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic

9



--------------------------------------------------------------------------------



 



relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes), the amount of such non-exempt deferred compensation that
would otherwise be payable during the six-month period immediately following the
Participant’s separation from service will be accumulated and the Participant’s
right to receive payment or distribution of such accumulated amount will be
delayed until the earlier of the Participant’s death or the first day of the
seventh month following the Participant’s separation from service, whereupon the
accumulated amount will be paid or distributed to the Participant and the normal
payment or distribution schedule for any remaining payments or distributions
will resume. In the case of any such delayed payment, the Company shall pay
interest on the deferred amount at 100% of the short-term applicable federal
rate as in effect for the month in which the termination of employment occurred.
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Section 409A, provided, however, that, the Company’s
Specified Employees and its application of the six-month delay rule shall be
determined in accordance with rules adopted by the Board, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including this Agreement.
         (c) If any amount per the Agreement is to be paid due to (i) a
termination of employment or service, (ii) a separation from employment or
service, or (iii) an event similar to a termination or separation from
employment or service, such termination or separation must satisfy the
requirements of a “separation from service” per Treasury
Regulation Section 1.409A-1(h)(ii) in order to cause the vesting or payment of
any amount or benefit to be provided per this Agreement that would constitute
“deferred compensation” for purposes of Section 409A.
     17. Successors. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns; provided, however, that the
Company shall not merge or consolidate with, or sell or otherwise transfer all
or substantially all of its assets to a third party unless such party assumes
the Company’s obligations hereunder by an instrument in form and substance
reasonably satisfactory to Participant, which assumption shall not release the
Company from its obligations hereunder.
     18. Entire Agreement and Binding Effect. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations between the parties, written or oral, which may have been
related to the subject matter hereof in any way. No modification, amendment, or
waiver of any of the terms, covenants or conditions hereof shall be effective
unless made in writing and duly executed by the party to be bound thereby.
[the balance of this page is blank]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement on the
date first above written.

            SUN-TIMES MEDIA GROUP, INC.
      By:   /s/ Cyrus F. Freidheim, Jr         Name:   Cyrus F. Freidheim, Jr. 
      Title:   President and CEO     

                  /s/ David C. Martin       David C. Martin           

11



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE
     The undersigned (“you”) hereby agrees (except for any vested or accrued
benefits to which you are entitled under the Company’s employee benefit plans
and any rights you may have under COBRA) to WAIVE any and all rights in
connection with, and to fully RELEASE and forever discharge the Company, STMG,
and all STMG subsidiaries and affiliates (collectively, the “Company Group”)
from, any and all torts, contracts, claims, suits, actions, causes of action,
demands, rights, damages, costs, expenses, attorneys fees, and compensation in
any form whatsoever, whether now known or unknown, which you have (up through
and including the date hereof) against the Company Group on account of or in any
way growing out of your employment by any member of the Company Group or your
separation therefrom, including but not limited to, any and all claims for
damages or injury to any entity, person, property or reputation arising
therefrom, claims for wages, employment benefits, tort claims and claims under
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Civil Rights Act of 1866, the Participant Retirement Income Security Act of
1974, the National Labor Relations Act, the Fair Labor Standards Act, the
Rehabilitation Act of 1973, the Family and Medical Leave Act of 1993, the
Americans with Disabilities Act of 1990, the Illinois Human Rights Act, the
Illinois Wage Payment and Collection Act, the Cook County Human Rights
Ordinance, the Chicago Human Rights Ordinance and any other federal, state or
local law, statute, ordinance, guideline, regulation, order or common-law
principle of any state relating to employment, employment contracts, wrongful
discharge or any other matter.
     Release of Age Discrimination Claims. In further consideration of the
payments and benefits provided by the Company and/or STMG in the KESP
Participation Agreement, you specifically release the Company Group from all
claims or rights you may have as of the date you sign this Release arising under
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. Sec.
621, et seq. You further agree that:

          (a)   your waiver of rights under this release is knowing and
voluntary and in compliance with the Older Workers Benefit Protection Act of
1990 (OWBPA);

          (b)   you understand the terms of this release;

          (c)   the consideration provided in Section 2 or 3 (as applicable) of
the KESP Participation Agreement represents consideration over and above that to
which you otherwise would be entitled, that the consideration would not have
been provided had you not signed this Release, and that the consideration is in
exchange for the signing of this Release;

          (d)   the Company is hereby advising you in writing to consult with
your attorney prior to executing this Release;

12



--------------------------------------------------------------------------------



 



          (e)   the Company is giving you a period of twenty-one days1 within
which to consider this Release;

          (f)   following your execution of this Release you have seven days in
which to revoke this Release by written notice. To be effective, the revocation
must be made in writing and delivered to and received by Sun-Times Media Group,
Inc., 350 North Orleans Street, 10-South, Chicago, Illinois 60654, Attention:
General Counsel, no later than 4:00 p.m. on the seventh day after you execute
this Release. An attempted revocation not actually received by the General
Counsel before the revocation deadline will not be effective; and

          (g)   this Release and the consideration to you under the KESP
Participation Agreement shall be void and of no force and effect if you choose
to so revoke, and if you choose not to so revoke this Release and the
consideration to you under the KESP Participation Agreement shall then become
fully effective.

     This Release does not waive rights or claims that may arise under the ADEA
after the date you sign this Agreement.
* * * *

            David C. Martin   Date:                        

 

1   In the event of a group termination, this period to be 45 days.

13